Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2021/0320226 A1) in view of Yoon et al. (US 2020/0035890 A1).
Regarding Claim 1, Sugawara (Fig.  9) discloses a light-emitting diode (LED) device comprising: 
a light-emitting layer (110) having a core-shell structure that comprises a first semiconductor layer (101), an active layer (102), and a second semiconductor layer (103); 
a passivation layer (105) formed to cover at least a portion of a side surface (side of 103) and a portion of an upper surface of the second semiconductor layer (surface of 103 opposite to 102); 
a first electrode (106, 107, 109) formed on a portion of the passivation layer (105) that is located on a side surface of the light-emitting layer (110), the first electrode (106,107, 109) electrically connected to the first semiconductor layer (101) and comprising a reflective material (light reflectivity, Au) [0057]; and 
a second electrode (104) formed on a portion (at least side surface of 105) of the passivation layer (105) that is located on an upper surface of the light-emitting layer (110), the second electrode (104) contacting a portion of the upper surface of the second semiconductor layer (103) that is exposed (portion of 103 not covered by 105).
wherein the first semiconductor layer (101) has a three-dimensional (3D) shape,
Examiner notes that the first semiconductor layer (101) must have a three-dimensional (3D) shape to exist is a device.
  the active layer (102) is formed to cover an upper surface of the first semiconductor layer (101), and the second semiconductor layer (103) is formed to cover an upper surface of the active layer (102), and
wherein a side surface of the active layer (102) covered by the passivation layer (105), and the first electrode (106, 107, 109).
Sugawara does not explicitly disclose that the active layer is formed to cover a side surface of the first semiconductor layer, and the second semiconductor layer is formed to cover a side surface of the active layer, and wherein a side surface of the active layer is triple covered by the second semiconductor layer, the passivation layer), and the first electrode.
Yoon/890 (Fig. 4a) discloses an active layer (ACT) is formed to cover a side surface of a first semiconductor layer (SL3,SL2), and a second semiconductor layer (SL1) is formed to cover a side surface of the active layer (ACT) and wherein a side surface of the active layer (ACT) is triple covered by the second semiconductor layer (SL1), a passivation layer (IP), and the first electrode (RP, E1). [0085] for the purpose of layers to have U-shaped cross-section and have active layer ACT is protected by the first semiconductor layer SL1, the active layer ACT may have improved electrical characteristics and as a result, the light-emitting element ED may have an improved light-emitting efficiency. [0071-0072], to have the insulation IP pattern insulate the reflection pattern RP from the light emitting device ED and reflect light produced from the active layer ACT and guide emission of light through the top surface TS of the light emitting device ED. [0086]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED device in Sugawara in view of Yoon/890 such that the active layer is formed to cover a side surface of the first semiconductor layer, and the second semiconductor layer is formed to cover a side surface of the active layer, and wherein a side surface of the active layer is triple covered by the second semiconductor layer, the passivation layer, and the first electrode in order to for layers to have U-shaped cross-section and have active layer ACT is protected by the first semiconductor layer SL1, the active layer ACT may have improved electrical characteristics and as a result, the light-emitting element ED may have an improved light-emitting efficiency. [0071-0072], to have the insulation IP pattern insulate the reflection pattern RP from the light emitting device ED and reflect light produced from the active layer ACT and guide emission of light through the top surface TS of the light emitting device ED. [0086]



Regarding Claim 6, Sugawara in view of Yoon/890 discloses the LED device of claim 1, further comprising a transparent electrode (111) covering an exposed lower surface of the first semiconductor layer (101) [0089].

Regarding Claim 7, Sugawara in view of Yoon/890 discloses the LED device of claim 6, wherein the transparent electrode (111) is electrically connected to the first electrode (107, 106, 109).

Regarding Claim 8, Sugawara in view of Yoon/890 discloses the LED device of claim 6, wherein the first electrode (107, 106, 109) extends to contact the transparent electrode (111).

Regarding Claim 9, Sugawara in view of Yoon/890 discloses the LED device of claim 6, wherein the transparent electrode (111) is located under the light-emitting layer (110).
Sugawara in view of Yoon/890 as previously combined does not explicitly disclose that the transparent electrode is provided on a portion on the passivation layer that is located under the light-emitting layer.
Yoon/890 (Fig. 4A) discloses a transparent electrode (E2; IZO, ITO) is provided on a portion on the passivation layer (160) that is located under the light-emitting layer (ACT) [0089] for further extending a transparent electrode and electrically connecting may be electrically connected to a power line [0088].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED device in Sugawara in view of Yoon/890 such that the transparent electrode is provided on a portion on the passivation layer that is located under the light-emitting layer in order to further extending a transparent electrode and electrically connecting may be electrically connected to a power line [0088]. 


Regarding Claim 14, Sugawara in view of Yoon/890 discloses the LED device of claim 1, wherein the first electrode is a reflective electrode (light reflectivity, Au) [0057].

Regarding Claim 15, Sugawara in view of Yoon/890 discloses the LED device of claim 6, wherein the LED device has a size. (“micro-led” [0043])
Sugawara further discloses various dimensions for micro-LED layers. 
Such as a thickness of the side wiring 106 can be, for example, 300 nm or more and 400 m or less; depth t2 can be, for example, 1100 nm or more and 1300 nm and Yoon/890 discloses the LED device is micro-LED and LED device whose size is in a range from several nano-meters to several hundreds of micro-meters. [0038, 0055]
Sugawara in view of Yoon/890 does not explicitly disclose a size of 10 μm×10 μm or less.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Sugawara in view of Yoon/890 such that the LED device has a size of 10 μm×10 μm or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 16, Sugawara (Fig.  9) discloses display apparatus comprising: 
a plurality of pixels comprises a plurality of light-emitting diode (LED) devices, wherein 
each of the plurality of LED devices (“The light-emitting element 100 can be used as a light-emitting element mounted on a pixel of a display,” [0105] comprises: 
a light-emitting layer (110) having a core-shell structure that comprises a first semiconductor layer (101), an active layer (102), and a second semiconductor layer (103); 
a passivation layer (105) formed to cover a side surface (side of 103) and at least a portion of an upper surface (surface of 103 opposite to 102) of the second semiconductor layer (103); 
a first electrode (107,106, 109) provided on a portion of the passivation layer (105) that is located on a side of the light-emitting layer (110), the first electrode electrically connected to the first semiconductor layer (101) and comprising a reflective material (Au) [0057-0058]; and 
a second electrode (104) formed on a portion (at least on a side of 105) of the passivation layer (105) that is located on an upper surface of the light-emitting layer (110), the second electrode (104) contacting a portion of the upper surface of the second semiconductor layer (103) that is exposed (exposed from 105).
wherein the first semiconductor layer (101) has a three-dimensional (3D) shape, 
Examiner notes that the first semiconductor layer (101) must have a three-dimensional (3D) shape to exist is a device.
the active layer (102) is formed to cover an upper surface and a side surface of the first semiconductor layer (101), and the second semiconductor layer (103)  is formed to cover an upper surface and a side surface of the active layer (102), and wherein 
a side surface of the active layer (102) is triple covered by the second semiconductor layer, the passivation layer (105), and the first electrode (106, 107, 109).
Sugawara does not explicitly disclose that a plurality of pixels that are two-dimensionally (2D) arranged and are configured to emit light of different colors and the active layer is formed to cover a side surface of the first semiconductor layer, and the second semiconductor layer is formed to cover a side surface of the active layer, and wherein a side surface of the active layer is triple covered by the second semiconductor layer, the passivation layer, and the first electrode.
Yoon (Fig. 3, 4) discloses a plurality of pixels (PX 1-4) that are two-dimensionally (2D) arranged and are configured to emit light of different colors [0040-0041] for the purpose of having display panel with a micro-LEDs [0036] and an active layer (ACT) is formed to cover a side surface of a first semiconductor layer (SL3,SL2), and a second semiconductor layer (SL1) is formed to cover a side surface of the active layer (ACT) and wherein a side surface of the active layer (ACT) is triple covered by the second semiconductor layer (SL1), a passivation layer (IP), and the first electrode (RP, E1). [0085] for the purpose of layers to have U-shaped cross-section and have active layer ACT is protected by the first semiconductor layer SL1, the active layer ACT may have improved electrical characteristics and as a result, the light-emitting element ED may have an improved light-emitting efficiency. [0071-0072], to have the insulation IP pattern insulate the reflection pattern RP from the light emitting device ED and reflect light produced from the active layer ACT and guide emission of light through the top surface TS of the light emitting device ED. [0086]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED device in Sugawara in view of Yoon such that a plurality of pixels that are two-dimensionally (2D) arranged and are configured to emit light of different colors in order to build display panel with a micro-LEDs [0036] and the active layer is formed to cover a side surface of the first semiconductor layer, and the second semiconductor layer is formed to cover a side surface of the active layer, and wherein a side surface of the active layer is triple covered by the second semiconductor layer, the passivation layer, and the first electrode to for layers to have U-shaped cross-section and have active layer ACT is protected by the first semiconductor layer SL1, the active layer ACT may have improved electrical characteristics and as a result, the light-emitting element ED may have an improved light-emitting efficiency. [0071-0072], to have the insulation IP pattern insulate the reflection pattern RP from the light emitting device ED and reflect light produced from the active layer ACT and guide emission of light through the top surface TS of the light emitting device ED. [0086]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2021/0320226 A1) in view of Yoon et al. (US 2020/0035890 A1; hereinafter Yoon/890) and further in view of Yoon et al. (US 2020/0152832 A1; hereinafter Yoon/832).
Regarding Claim 3, Sugawara (Fig.  9) in view of Yoon/890 discloses the LED device of claim 1, wherein 
the passivation layer (105) covers an entirety of the side surface of the light-emitting layer (110), and further covers a portion of a lower surface of the first semiconductor layer (103) and the portion of the upper surface of the second semiconductor layer (103).
Sugawara (Fig.  9) in view of Yoon/890 does not explicitly discloses the passivation layer further covers a portion of a lower surface of the first semiconductor layer.
Yoon/832 discloses a passivation layer (IP) covers an entirety of the side surface of the light-emitting layer (ED), and further covers a portion of a lower surface of the first semiconductor layer (SL2 & SL3) for selectively covering the second surface SU2 of the light-emitting element ED. [0087] such that electrical signal may be selectively applied to the semiconductor layer [0090].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED device in Sugawara in view of Yoon/890 and Yoon/832 such that the passivation layer covers further covers a portion of a lower surface of the first semiconductor layer in order to selectively cover the second surface SU2 of the light-emitting element ED. [0087] such that electrical signal may be selectively applied to the third semiconductor layer [0090].

Regarding Claim 4, Sugawara in view of Yoon/890 and Yoon/832 discloses the LED device of claim 3, wherein the first electrode (109, 106,107) extends to the portion of the passivation layer (105) located on the upper surface of the light-emitting layer (110).

Regarding Claim 5, Sugawara in view of Yoon/890 and Yoon/832 discloses the LED device of claim 4, wherein the first electrode (107,106, 109) surrounds the entirety of the side surface of the light-emitting layer (110).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/JULIA SLUTSKER/Primary Examiner, Art Unit 2891